Citation Nr: 0216111	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  95-17 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed back 
disorder.  

2.  Entitlement to an increased rating for the service-
connected left knee disability, currently evaluated as 10 
percent disabling.   




REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from March 1957 to March 
1959.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1994 RO decision, which determined 
that new and material evidence had not been submitted to 
reopen a claim of service connection for a back disability 
and denied an increase in the 10 percent rating assigned for 
the service-connected left knee disability.  

In October 1997, the veteran testified at a hearing at the RO 
before the undersigned Member of the Board, who has been 
designated to make the final disposition of this proceeding 
for VA.   

In May 1998, the Board remanded the case to the RO for 
additional development.  

In April 2000, the Board determined that new and material 
evidence had been submitted to reopen a claim of service 
connection for a back disorder.  The Board also remanded the 
case to the RO for additional development of the back and 
left knee claims.  



FINDINGS OF FACT

1.  There is objective evidence of record to show that, 
during his period of active service, the veteran was 
hospitalized with complaints referable to the low back and 
diagnosed with acute neuritis with involvement of the right 
sciatic nerve; there is no objective evidence of a back 
disability at the time of his discharge from active service.  

2.  The competent evidence shows the veteran's current back 
disability was not present until many years after separation 
from service; there is no competent evidence to show that the 
current back disability is due to an injury or other event in 
service.  

3.  The service-connected left knee disability is shown to be 
manifested by likely slight instability and X-ray evidence of 
arthritis with slight limitation of motion.  



CONCLUSIONS OF LAW

1.  The veteran's back disability is not due to disease or 
injury that was incurred in or aggravated by service; nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1131, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected left knee disability 
based on recurrent subluxation or lateral instability are not 
met.  38 U.S.C.A. §§ 1155, 5105, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5257 
(2002).  

3.  The criteria for the assignment of a separate 10 percent 
rating for the service-connected left knee disability on the 
basis of arthritis with limitation of motion are met.  38 
U.S.C.A. §§ 1155, 5105, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5003, 5010, 
5260, 5261 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from March 1957 to March 
1959.  

The service medical records show that on a March 1957 
physical examination for enlistment purposes, the veteran had 
no abnormalities.  In August 1957, it was noted on a 
radiologic report that the veteran had a history of left knee 
locking at intervals with a movable mass.  X-ray studies of 
the left knee revealed two smooth oval loose bodies in the 
joint just above and to the lateral side of the patella.  

A March 1958 service record indicates that the veteran had 
been complaining of a sore muscle in his right thigh and back 
for about five months.  It was noted that he had seen a 
doctor with no results.  In May 1958, he reported that he had 
been having low back pain with radiation down the posterior 
aspect of his left leg since November 1957.  He was unable to 
relate the pain to any specific strain or injury.  On 
examination, straight leg raising was to 85 degrees on the 
right and 95 degrees on the left.  A neurological examination 
was negative.  X-ray studies were negative.  

On June 13, 1958, the veteran was hospitalized for evaluation 
of his back complaints as his symptoms indicated herniation 
of an intervertebral disc.  On examination of the back, 
flexion was slightly limited by pain in the right buttock and 
leg.  There was no muscle spasm or tenderness to palpation 
over the lumbar spine.  There was no sciatic notch 
tenderness.  Straight leg raising was positive on the right 
at 20 degrees and negative on the left.  Motor, sensation, 
and deep tendon reflexes were equal bilaterally in the lower 
extremities.  

X-ray studies of the veteran's lumbosacral spine, pelvis, 
hips, and chest were negative.  He was placed on bed rest 
using a back board and his condition improved very slowly.  
When he was discharged on July 23, 1958, he complained of 
slight residual pain in the right posterior thigh, which was 
only minimal.  The diagnosis was that of acute neuritis with 
involvement of the right sciatic nerve.  He was discharged to 
two weeks of light duty to be followed by full duty.  

On a March 1959 physical examination for separation purposes, 
there were no complaints of low back pain or pain radiating 
into his lower extremities.  The veteran's spine and other 
musculoskeletal areas were evaluated as normal.  He was also 
evaluated as normal neurologically.  

The VA records show that, in December 1976 during a 
psychiatric evaluation, the veteran reported that he had not 
held a steady job since 1973 due to back pains that he dated 
back to his period of active service.  

The medical records from the South Carolina State Hospital 
dated in December 1978 show that the veteran was hospitalized 
for psychiatric reasons.  During his stay, the veteran 
complained of back pain at the level of L5-S1, and X-ray 
studies reportedly showed a little narrowing of the L5-S1 
interspace.  

The VA medical records show that, in May 1980, the veteran 
was seen in the orthopedic clinic for low back pain 
reportedly since 1958.  He also reported that he had been 
unable to work since 1973 and that his pain was increasing.  
The doctor opined, after an examination, that the veteran 
probably had some degenerative joint disease with possible 
radiculopathy.  Further testing was ordered.  An 
electromyography (EMG) and nerve conduction study was 
performed in June 1980 to rule out lumbosacral radiculopathy, 
and the study was normal.  

In June 1980, the veteran was noted as having been followed 
in the orthopedic clinic for mechanical low back syndrome.  
It was noted that he was essentially neurologically intact.  
The doctor stated that the veteran should continue with 
exercises and pain medication.  In August 1980, the veteran 
complained of having low back pain.  The impression was that 
of lumbosacral disc compression versus osteoarthritis.  

In October 1980, the veteran was hospitalized by VA for 
psychiatric reasons.  He alleged that he had depression from 
chronic back pain which he claimed had kept him from holding 
down a job.  He alleged that his back pain began during 
active duty and that cold weather produced more pain.  He 
indicated that he had worked many manual labor type jobs and 
that he had either lost or quit each job due to the 
development of severe back pain.  He was referred to the 
orthopedic clinic regarding his complaints of low back pain, 
and an X-ray study was reported as negative.  

A November 1980 radiologic report of the lumbar spine 
indicates that the vertebrae were of normal height and 
density and the disc spaces were well preserved, there was no 
loss of lordotic curvature, and there was no evidence of 
injury or destructive lesions.  

In December 1980, a VA doctor stated in an orthopedic report 
that the veteran had been seen on multiple occasions for 
"vague low back pain" which had never shown any neurologic 
deficit.  He noted that EMGs were completely normal.  The 
doctor stated that the veteran continued to have the "vague 
low back ache" and he would try him on some pain medication.  
He noted that he did not feel that there was much to offer 
the veteran.  

In October 1980, the RO received the veteran's claim of 
service connection for a back injury reportedly incurred in 
March 1958.  

In a December 1980 decision, the RO denied service connection 
for a back disability.  

The VA medical records dated in 1981 show treatment for 
psychiatric problems.  The veteran was hospitalized in 
October 1981 and reported a history of back pain since 1958.  
He also reported that arthritis, specifically back pain, kept 
him from working, particularly as he had a 6th grade 
education and was unable to perform manual labor.  

On examination of the back, there was full range of motion.  
One record indicates that he complained of arthritis of the 
lower back and was diagnosed with degenerative arthritis.  
His hospital discharge record indicates a diagnosis of low 
back syndrome with advice to avoid heavy lifting.  

A March 1982 VA outpatient record indicates that the veteran 
complained of arthritis (unspecified).  

At a July 1982 RO hearing before a Hearing Officer, the 
veteran testified that he had developed leg and back pain 
during field maneuvers.  He said that he had been 
hospitalized in service for that complaint.  He said that, 
upon release from active duty, he was seen by his private 
doctor for back complaints through the 1960s and that that 
doctor had destroyed his records after one year (thus they 
were unavailable).  He said that he had suffered with back 
pain ever since it had begun in service and currently 
received medical treatment for his back at VA.  

In July 1982, the veteran submitted statements from ten 
friends, who indicated that they had personally known the 
veteran for several years and knew that he was injured in his 
back and legs while in the service.  

A September 1982 VA outpatient record indicates that the 
veteran complained of having arthritis (unspecified).  

In an April 1983 decision, the Board denied service 
connection for a back disability.  

The medical records dated in October 1989 from Harry Pearee, 
M.D., indicate that the veteran was being evaluated for 
chronic arthritis since 1958.  It was noted that the veteran 
had not worked since 1973 and complained of pains in various 
joints, to include the knees (but not the back).  The 
impression was that of osteoarthritis.  

In November 1990, the RO received the veteran's application 
to reopen his claim of service connection for a back 
disability.  He indicated that, since his military discharge, 
he had been unable to find gainful employment due to weakness 
and pain in his lower back.  He stated that, at discharge, he 
was still having problems.  He stated that his family doctor, 
who treated him for his condition after service, had died and 
his medical records were destroyed.  

In support of his application, the veteran submitted several 
statements from family members and friends, including a 
member of the State House of Representatives, that the 
veteran had been unable to work since he was discharged from 
service in March 1959, that he had been treated for back and 
leg problems by his family doctor (H.G. Royal), and that the 
veteran was taken to the VA office in the 1960's but was told 
that there was nothing that could be done for him.  

In a December 1990 decision, the RO denied service connection 
for a back disability.  

The medical records dated from December 1991 to July 1992 
from Margaret J. Weston Health Center show complaints of 
chronic pains in the joints (to include the knees and low 
back) and an assessment of osteoarthritis.  

In August 1992, the RO received the veteran's application to 
reopen his claim of service connection for a back disability.  
He stated that the RO had not accorded proper weight to the 
buddy statements he had submitted in support of his claim.  
He also claimed service connection for a left knee 
disability.  

In an April 1993 decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a back disability.  The RO also 
granted service connection and assigned a 10 percent rating 
for a left knee disability, effective in August 1992.  

In an August 1993 letter, the veteran stated that, when he 
was in the service, he was told that only time would heal his 
legs and back.  

The records from the Social Security Administration show 
that, in January 1994, the veteran was awarded disability 
benefits (i.e., Supplemental Security Income).  

A February 1994 VA outpatient record indicates that the 
veteran complained of having back and left knee pain.  On 
examination of the left knee, there were palpable nodules in 
the left knee, no effusion, and a negative Lachman's sign.  
X-ray studies of the knee showed synovial chondromatosis.  X-
ray studies of the lumbar spine showed degenerative changes 
at L5-S1 with questionable mild retrolisthesis of L5.  The 
diagnoses were those of degenerative joint disease at L5-S1 
and synovial chondromatosis of the left knee.  

In February 1994, the RO received the veteran's application 
to reopen his claim of service connection for a back 
disability.  He stated that the clinical findings of his back 
condition were the same as those during service, but only 
worse.  

In another February 1994 letter, the veteran contended that 
had his back been tested correctly in service something could 
have been done about his condition which had since grown 
worse.  

The VA records show that, in March 1994, the veteran was 
hospitalized with a long history of left knee pain and 
degenerative joint disease on X-ray study.  He underwent left 
knee arthroscopy and removal of loose bodies also seen on X-
ray study.  In May 1994, the surgical incision was healing 
well, the left knee had full range of motion, and there was 
no effusion.  

In a May 1994 decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a back disability.  

In June 1994, the RO received the veteran's application to 
reopen his claim of service connection for a back disability.  
It was stated that the veteran had never experienced back 
problems prior to service and that, even though the medical 
records did not clearly show a definitive cause of his back 
condition, the condition still existed and was becoming 
worse.  

In a December 1994 decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a back disability.  The RO also denied 
an increase in the 10 percent rating for the service-
connected left knee disability.  In February 1995, the 
veteran's Notice of Disagreement was received with regard to 
the RO's decision.  

In an April 1995 statement, the veteran stated that, shortly 
after his service discharge, he sought assistance through his 
county veterans affairs office for filing a claim regarding a 
back condition incurred in service.  He stated that he was 
misinformed that there was nothing he could do because he was 
not medically discharged for the back condition.  He claimed 
that he was initially diagnosed in service with a herniated 
disc, and that such diagnosis was changed to acute neuritis 
(right sciatic).  He questioned whether he had been 
misdiagnosed in service.  

The veteran also stated that, during his discharge physical 
examination, when he was asked whether he had any pain or 
problems with his back, he answered that his back was not 
giving him any problems at that time because he had been 
"taking it easy" and had been on light duty for the 
preceding months.  

At a July 1995 RO hearing before a Hearing Officer, the 
veteran testified that the left knee surgical procedure did 
not improve his condition and that his knee was still 
painful, weak, and gave way.  He said that he had more pain 
in his knee when he walked a distance or stood for an 
extended period of time than if he just rested the knee.  He 
also testified that he injured his back during service while 
performing field maneuvers in February 1958 and that, several 
days later, he could not get out of bed.  He said that his 
back became better when he was on light duty and not doing 
anything.  He said that he sought treatment for his back 
within weeks of his discharge from service but that his 
private doctor's records were destroyed.  He said that he had 
not been employed since 1973 in part due to his back 
condition.  

At the hearing, the veteran submitted a letter, stating that 
the current records pertaining to his back matched what was 
said in regard to his back in the service.  He also indicated 
that his left knee was weaker than it was prior to the 
operation.

On a July 1995 VA general medical and orthopedic examination, 
the veteran reported that he had had trouble with his left 
knee and back since the time of service.  He reported that 
his back was injured during training in 1958.  He reported 
that, one morning, he woke up and discovered that he could 
not get out of bed due to back trouble.  He claimed that his 
back has been giving him problems ever since then.  He 
reported that he used a heating pad on his knee and back 
about two to three times per week and also took pain 
medication.  

On examination, the veteran had give-away weakness of the 
left knee that he reported secondary to pain.  There was 
limited range of motion of the spine, and there was a 
positive straight leg raising test.  The left knee had a 
brace on it, and after its removal, an examination revealed 
that there was some instability of the ligamentous 
structures.  The veteran was unable to straighten the knee 
fully and had approximately 170 degrees of extension of the 
left knee.  The impressions were those of osteoarthritis with 
previous injury to the left knee and evidence of 
osteoarthritis of the spine.  

In a December 1995 statement submitted on behalf of the 
veteran, it was felt that the back injury in service was the 
cause of the veteran's current pain and limited motion.  It 
was stated that he knew that he must provide evidence that a 
condition which was labeled "acute" during service had 
recurred regularly without an intercurrent cause up to the 
date of his claim.  It was stated that unfortunately the 
veteran was unable to furnish additional medical evidence to 
substantiate continuous symptomatology because the doctor who 
had treated his back had retired and his medical records were 
destroyed.  

In a January 1996 letter, the veteran stated that he was 
misled by the VA office in 1960 or 1961 when he was informed 
that he had to have a medical discharge to file a claim for 
benefits regarding his back.  He stated that he learned he 
could file a claim in 1981.  He reiterated that he had 
suffered with his back problem since 1958.  

The medical records dated from March to October 1996 from 
Clark Moore, M.D., show treatment for various problems, 
including low back and knee disabilities.  In March 1996, the 
veteran reported that he had been disabled ever since the 
military.  On examination, the lumbar spine showed a flat 
lordosis.  There was full range of motion, with minor 
crepitation, of both knees.  There was mild medial joint line 
tenderness and patellofemoral apprehension bilaterally.  A 
sensory motor examination was normal, and a straight leg 
raising test was negative.  X-ray studies of the knees were 
reviewed, showing minor to moderate arthritic changes, 
tricompartmental.  

The impressions were those of probable spinal stenosis on the 
basis of record review and degenerative joint disease of the 
knees (moderate, bilateral).  He was started on exercises for 
the back.  A subsequent whole body bone scan showed several 
sites of increased activity in the skeleton (including both 
knee joints) all thought to be either degenerative or post-
traumatic in etiology.  An April 1996 record from Dr. Moore's 
office indicates that his diagnoses included 
arthritis/osteoarthrosis of the knee and lumbar spinal 
stenosis.  

In a December 1996 decision, the RO confirmed and continued 
the 10 percent rating for the service-connected left knee 
disability.  

At an October 1997 Board hearing, the veteran testified that 
he did not have back problems prior to service.  He 
recollected that he began having back problems in February 
1958 a few days after coming in from the field.  He said that 
he did not remember any specific injury to his back in the 
field.  He said that, for a few months prior to discharge 
from service, he was on a ship and had no physical activities 
to cause any further back problems.  

The veteran said that, within two weeks of his service 
discharge, he obtained a job in textiles which required 
physical labor (i.e., bending, stooping) and had to quit that 
job a month later on account of his back.  He said that he 
sought treatment from Dr. Royal, his family physician, who 
prescribed muscle relaxers.  He said that his current back 
symptoms were the same as those in service.  

In regard to his left knee, the veteran testified that his 
pain had increased since his last hearing in 1995.  He said 
that his knee last gave out on him about three months 
previously.  He said that he wore a knee brace.  He said that 
he had trouble standing for an extended period of time as his 
knee became tired and weak.  He indicated that he had 
restricted his walking due to the knee.  He stated that he 
did not believe he could hold a job on account of his knee 
because he could not stand on it.  

At the hearing, the veteran submitted a record from the 
Social Security Administration, which indicated his earnings 
over the years beginning in 1951, so as to show the 
relationship between his work history prior to service and 
following service.  The earnings statement shows that his 
last year of earnings was in 1967, with the exception of some 
earnings in 1973.  

In May 1998, the Board remanded the case to the RO for 
additional development of the back and left knee claims.  

In a May 1998 letter, the RO requested that the veteran 
furnish information pertaining to treatment for left knee and 
back disabilities since service.  The veteran responded in 
June 1998, submitting statements regarding treatment in 
service (which were already of record), treatment by a family 
doctor who was now deceased (treatment records from late 1959 
through the 1960s were reported to be unavailable), and 
treatment the VA at Augusta (in 1981 he reported that he was 
hospitalized).  

On a June 1998 VA orthopedic examination, the examiner 
remarked that the claims file was unavailable at that time 
but that the veteran brought some records which showed a 
history of low back pain and herniated disc that appeared to 
have begun in 1957.  It was noted that he was then diagnosed 
with right sciatic nerve impairment.  

The examiner also noted the veteran's history of 
osteochondromatosis of the left knee.  At present, the 
veteran complained of having chronic low back pain that was 
increased with bending or stooping and lifting.  He described 
radiation both proximally and distally from his lumbar spine.  
The examiner noted that there was no history of trauma in the 
records brought by the veteran.  The veteran related 
exacerbations of his discomfort to cold weather and sleeping 
conditions.  

Regarding the left knee, the veteran reported having pain 
with giving way of the leg and unreliability.  It was noted 
that he had a history of grinding and complaints of crepitus 
with mild swelling that was increased with activity and 
decreased with rest.  It was noted that the veteran used 
anti-inflammatories, hot water, and creams for relief.  

On examination, there was limitation of motion of the lumbar 
spine, but deep tendon reflexes were intact.  Regarding the 
left knee, there was extension to approximately 10 degrees 
and flexion to 90 degrees.  There was quadriceps atrophy on 
the left.  There was no evidence of effusion on the left.  
The veteran was ligamentously stable.  His motion was 
somewhat guarded, and the examination limited due to failure 
to relax and what appeared to be some pain.  

X-ray studies of the lumbosacral spine showed degenerative 
disc disease at L5-S1 and L2-L3.  It was noted that previous 
left knee X-ray studies showed degenerative disease with mild 
effusions.  The impression was that of arthritic changes of 
the left knee with evidence of intra-articular dysfunction 
resulting in quadriceps atrophy and loss of motion, and 
chronic low back pain without evidence of neurological 
involvement and some evidence of degenerative disc disease on 
radiographic evaluation.  

The examiner stated that he did not know of any specific 
event in the service which would have caused the low back 
pain.  He stated that it was not uncommon for someone in 
their 60's (as was the veteran) to have the above-mentioned 
findings on radiographs.  

In a September 1998 addendum to the June 1998 VA examination 
report, the examiner indicated that he had reviewed the 
veteran's claims file.  He noted that the veteran was 
discharged from service with a history of what sounded like 
right-sided sciatica that had been treated with 
hospitalization and activity modification.  He noted that at 
the time of discharge, the veteran was completely 
asymptomatic regarding this problem.  

The examiner stated that the impression remained the 
following:  (1) osteoarthritis of the left knee with evidence 
of intra-articular pathology and quadriceps dysfunction with 
some loss of motion, and (2) chronic low back pain with no 
current evidence of neurologic involvement.  

Of the first diagnosis, the VA examiner stated that it would 
cause some limitation of activity in terms of prolonged 
manual labor, prolonged walking, or heavy physical demands, 
but that it did not in any way preclude employment in 
occupations that would not require prolonged heavy manual 
labor.  

Of the second diagnosis, the examiner stated that the veteran 
did have evidence of degenerative disc disease on 
radiographic evaluation and history of sciatica, but that he 
still would not relate this to any specific event while in 
the service.  He stated that the changes noted on the 
veteran's examination were very consistent with someone of 
his age and would not necessarily be related to any one 
specific event that occurred nearly 40 years previously.  

In September 1998, the RO received VA outpatient records of 
the veteran, dated from 1985 to August 1998, showing 
treatment for degenerative joint disease of the left knee (in 
1986, 1991 and from 1993 through 1998) and treatment for 
complaints of low back pain (in 1986, 1987, 1993, 1994 and 
1997).  

In April 1996, an examination of the left knee showed range 
of motion from 10 degrees of extension to 110 degrees of 
flexion, and there was laxity to varus stress.  In April 
1997, the veteran indicated that his greatest knee pain was 
in the morning or after activities.  On an October 1997 
psychological evaluation, the veteran reported that he began 
having back pain during active duty.  

In a February 1999 statement, the veteran indicated that, 
from September 1958 to March 1959, he was on "no duty 
status" due to his back condition.  He requested that the RO 
obtain his personnel records to verify this status.  The RO 
subsequently (in July 1999) obtained the veteran's personnel 
file, which showed that from September 1958 to March 1959 he 
was assigned to the USS Suffolk County and the USS San 
Marcos.  Also, his primary duties were listed as field 
artillery batteryman and messman.  

The VA outpatient records in February 1999 indicate that the 
veteran complained of having bilateral knee pain, left worse 
than right, and of his left knee giving out on him two weeks 
previously.  An examination showed a slight left limp, 
crepitus (bilaterally), and limited range of motion in 
flexion and extension.  There was no joint laxity.  The 
diagnostic impression was that of degenerative joint disease.  

In a letter received in April 1999, the veteran indicated 
that he was seen by VA in regard to his back from September 
to December 1981 because he could hardly get up and down and 
that he had lived like that since 1973 when he had tried to 
return to work.  

The VA outpatient records show that, in April 1999, the 
veteran was seen with anterior knee pain.  On examination of 
the left knee, the range of motion was from 10 degrees of 
extension to 95 degrees of flexion.  The joint was stable to 
varus/valgus stress testing.  X-ray studies reported showed 
mild degenerative joint disease of both knees.  In May 1999, 
the diagnosis was that of degenerative joint disease of the 
knees.  

In July 1999, the veteran was seen with a complaint of his 
left knee giving out, causing him to fall and hit his head.  
An examination showed a laceration on the top of his head and 
full range of motion of the knee.  The impression included 
that of chronic left knee degenerative joint disease.  

In September 1999, treatment for degenerative joint disease 
of the knees was continued (i.e., pain medication).  In 
December 1999, an examination of the left knee showed that 
there was range of motion of 10 degrees of extension to 100 
degrees of flexion.  The joint was stable to varus/valgus 
testing.  

In an April 2000 decision, the Board determined that new and 
material evidence had been submitted to reopen a claim of 
service connection for a back disability.  The Board also 
remanded that case to the RO for additional development of 
the issue of service connection and of the issue of an 
increased rating for a left knee disability.  

The VA outpatient records show that in April 2000 the veteran 
was seen with left knee pain with activity, intermittent 
swelling/popping, and no locking or instability.  On 
examination of the left knee, the range of motion was from 0 
degrees of extension to 100 degrees of flexion.  There was 2+ 
effusion and the joint was stable to varus/valgus stress 
testing.  There was a negative Lachman's sign and a positive 
McMurray's test.  The assessment was that of early 
degenerative joint disease with possible degenerative 
meniscal tear.  In August 2000, he continued to receive 
treatment for bilateral knee degenerative joint disease.  

On a November 2000 VA orthopedic examination, the veteran 
reported that his knee had worsened over the years with 
increased activities.  He reported that, after his discharge 
from the military, he worked in a textile mill and had 
problems keeping a job due to long periods of standing that 
would cause pain in the knee as well as pain in the back.  

The veteran currently complained of having a constant dull 
aching pain in his knee that worsened with increased 
activities.  He stated that bending or squatting caused pain.  
He indicated his inability to climb several stairs because 
his knee gave out on him all the time.  He stated that the 
pain in his knee radiated towards the back sometimes and into 
his left ankle.  He stated that his knee was worse upon 
arising in the morning and that he had stiffness and 
decreased range of motion in the knee.  His exercise 
tolerance, he reported, was to about a half of a mile, but he 
said that he developed increased fatigability.  He said that 
the knee was always tired and sometimes gave out on him.  He 
said that he could not squat because he had problems bending.  
He also noted problems arising from a kneeling position.  He 
stated that he favored the left knee.  

On examination, the veteran ambulated with a limp, favoring 
the left knee.  There was tenderness to palpation over the 
patella area.  He was wearing a left knee brace.  There was 
no effusion, erythema, or warmth.  There was no laxity of the 
medial collateral ligament or anterior cruciate ligament.  
There was crepitation with range of motion.  The knee 
extension was decreased to about 0 degrees (of extension) to 
130 degrees (of flexion).  It was noted that he was able to 
do flexion to 180 degrees, but that there was pain with 
flexion.  Internal and external rotation of the knee also 
produced pain.  The Lachman's sign and McMurray's test were 
negative.  The lower extremities were negative for any edema, 
cyanosis or clubbing.  

The assessment was that of left knee pain.  The examiner 
remarked that the veteran was experiencing an increase in 
fatigability in the knee with activities (and an exercise 
tolerance to about half a mile).  She noted the veteran's 
report of his knee giving out on him, with worsening symptoms 
such as stiffness in the morning, and of his worsening 
symptoms with weather changes.  

The examiner also remarked that the veteran was unable to 
work on a regular basis due to pain in his knees and was not 
qualified for any type of work other than work in a textile 
mill.  The examiner stated that X-ray studies of the knees 
showed degenerative changes, bilaterally.  

A January 2001 statement from the veteran's brother and 
sister indicates that they and their mother had had to take 
care of the veteran since his discharge from service and that 
the veteran had had back trouble so bad that he could not 
maintain a job due to it.  

The VA outpatient records show that in January 2001 the 
veteran complained of having back pain.  In February 2001, he 
reported that the pain in the knees was the same.  On 
examination, the range of motion of both knees was from 0 
degrees of extension to 110 degrees of flexion, and the 
joints were stable.  X-ray studies of the left knee showed 
mild degenerative joint disease.  

In a March 2001 addendum to the November 2000 VA examination, 
the examiner clarified that in terms of range of motion the 
left knee was limited in flexion only (i.e., limited from the 
normal range of 180 degrees to 130 degrees).  She stated that 
the examination did not show any weak movements apart from 
the decreased range of motion in flexion.  Also, she stated 
that there was no excess fatigability exhibited on 
examination or any incoordination when he walked.  It was 
noted that he wore a knee brace but that he did not have an 
ataxic gait or indication of any cerebellar dysfunction.  

The examiner noted that he reported easy fatigability when 
climbing stairs and stiffness in the morning upon arising.  
The examiner stated that the veteran thus basically had pain 
with limited range of motion and a knee that went out on him 
when he had significant flare-up.  She noted that his 
exercise tolerance before his knee went out on him was to 
approximately a half mile.  The examiner reiterated the 
veteran's report of constant pain in the knee with 
significant symptoms especially with weather changes.  

In a May 2002 letter, the RO informed the veteran about its 
duties in the claims process.  Among other things, it 
informed the veteran of what the evidence must show to 
establish entitlement to the benefit he sought, what 
information or evidence was needed from him, and what the VA 
would do to assist him in obtaining evidence for his claim.  

In response in June 2002, the RO received a statement from 
the veteran, indicating that after his hospitalization in 
1958 he was placed on no duty and had no problems with his 
back.  He also indicated that he used a walker now because 
both of his knees were hurting him and giving way.  The RO 
also received a letter from the veteran's friend, stating 
that he had known the veteran since the early 1950's and that 
over the years the veteran had told him about problems with 
his back.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The VCAA and the 
implementing regulations pertinent to the issues on appeal 
are liberalizing and are therefore applicable to the issues 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in December 1994 and December 1996), 
Statement of the Case (in March 1995) and Supplemental 
Statements of the Case (in December 1995, February 1999, 
April 2001, and August 2002), and in a May 2002 letter mailed 
to the veteran, the RO has notified him of the evidence 
needed to substantiate his claims.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
the VA and private providers).  The RO has also sought and 
obtained VA examinations (in July 1995, June 1998, and 
November 2000) regarding the issues at hand.  

Additionally, the RO has provided the veteran with the 
opportunity for hearings at the RO before a local hearing 
officer in July 1995 and before the undersigned Member of the 
Board in October 1997.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  


A.  Service Connection for a Back Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran alleges that his current back disability is 
related to the complaints of having had back pain for which 
he received treatment in active service.  He claims that his 
back symptoms have persisted ever since service.  He has 
submitted numerous statements from friends and family members 
to support his claim that he injured his back while in 
service.  They also stated that the veteran had been treated 
for back problems by his family doctor after his discharge 
from service.  

In statements and hearing testimony, the veteran indicated 
that his service discharge physical examination did not 
reflect any back troubles at that time because he had been on 
light, or no, duty and had rested his back for months 
preceding his discharge.  He also indicated that he received 
treatment for back pain from his family doctor beginning 
within weeks of his military discharge but that the medical 
records of that treatment were unavailable as they had been 
destroyed.  

The service medical records show that the veteran was seen 
for complaints of back pain and was hospitalized from June to 
July 1958 to further evaluate his condition.  X-ray studies 
of the lumbosacral spine were negative, and his diagnosis 
upon discharge from the hospital was acute neuritis with 
involvement of the right sciatic nerve.  After July 1958, 
there are no further complaints, clinical findings, or 
diagnosis pertaining to the low back.  The veteran was 
discharged from service in March 1959.  

The first post-service medical evidence showing any 
complaints, findings or diagnosis of a back disability is 
dated in December 1976, nearly 18 years after the veteran's 
active duty.  At that time, VA records pertaining to 
evaluation for a psychiatric disability indicate that the 
veteran related back pains to his period of active service.  
There was no diagnosis of a back disability given at that 
time.  

The first actual finding of a back abnormality in the post-
service medical records appears in December 1978, when X-ray 
studies of the lumbosacral spine from the South Carolina 
State Hospital reportedly showed a little narrowing of the 
L5-S1 interspace.  The VA records dated in 1980 indicate 
treatment for a mechanical low back syndrome.  

However, VA X-ray studies and an EMG in 1980 were negative.  
Although subsequent VA and private medical records reflect a 
diagnosis of arthritis in regard to the back, it is not until 
February 1994 that VA X-ray studies of the lumbar spine 
confirmed degenerative changes at L5-S1.  On VA examination 
in June 1998, X-ray studies showed degenerative disc disease 
at L5-S1 and L2-L3, but there was no clinical evidence of 
neurologic involvement.  

A careful review of the foregoing medical records do not 
serve to support the veteran's assertions of having had 
ongoing back disability ever since service.  Moreover, the 
Board finds that the competent evidence of record does not 
establish a causal nexus between any current back disability 
and disease or injury that was incurred in or aggravated by 
the veteran's active duty military service.  

In this regard, it is noted that the veteran, as a layman, is 
not shown to have specific competence to provide a medical 
opinion on the etiology of his current back disability.  
Espiritu v. Derwinski, 2. Vet. App. 492 (1992).  

The record contains a medical opinion related to the question 
of causal nexus.  A VA examiner who examined the veteran in 
June 1998, furnished the only medical opinion of record 
regarding the etiology of the veteran's back condition.  
After a review of the claims file, it was that examiner's 
opinion that the veteran's current chronic low back pain, 
without evidence of neurologic involvement but with some 
evidence of degenerative disc disease on radiographic 
evaluation, was not related to any specific event in service.  

The examiner had noted the veteran's history of sciatica in 
service but found instead that the veteran's degenerative 
changes were very consistent with someone of his age group.  
This opinion, which goes against a service relationship, is 
convincing because it is based on a review of historical 
evidence and contains a discussion and rationale for the 
conclusion.  There is no competent medical evidence to show 
that the current back disability is due to an injury in 
service or otherwise related to service.  

The Board finds that, despite the veteran's assertions that 
his back disability is related to service, and despite the 
assertions made by the veteran's friends and family of his 
having back trouble ever since service, there is clear and 
convincing evidence that his current back disability had its 
clinical onset many years after service and was not caused by 
any injury or other incident of service.  

In short, there is no objective medical record or convincing 
evidence showing that the veteran currently has a back 
disability that can be related to a demonstrated injury or 
other event in service.  After carefully reviewing all the 
medical evidence, it is the Board's judgment that there is no 
current back disability due to disease or injury that was 
incurred in or aggravated by service.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's current back disability became manifest years 
after his service and has not been medically linked to 
service.  The condition was not due to disease or injury 
which was incurred in or aggravated by service.  

As the preponderance of the evidence is against the veteran's 
claim of service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


B.  Increased Rating for a Left Knee Disability

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although a disability must be viewed in relation to its whole 
history, the present level of disability is of primary 
concern in a claim for an increased rating.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected left knee disability is 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Code, a 10 percent 
rating is warranted for slight recurrent subluxation or 
lateral instability of the knee.  A 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability of the knee.  A 30 percent rating is warranted 
for severe recurrent subluxation or lateral instability of 
the knee.  

The Board notes that separate ratings may be assigned for 
arthritis with limitation of motion of a knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257).  VAOPGCPREC 23-97 and 9-98.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the leg to 45 degrees is rated as 10 
percent disabling; flexion limited to 30 degrees is rated as 
20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Limitation of extension of the leg to 10 degrees is evaluated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

After a careful review of the medical evidence, the Board 
finds that the veteran's left knee is likely manifested by 
some slight instability as well as X-ray evidence of mild 
arthritis with slight limitation of motion.  As such, he is 
entitled to separate 10 percent ratings for each of these two 
manifestations.  

In regard to instability of the left knee, there are VA 
medical records that show both stability and instability of 
the joint.  A July 1995 VA examination demonstrated some 
instability of the ligamentous structures.  An April 1996 VA 
outpatient record demonstrated laxity.  

On a June 1998 VA examination, the knee was ligamentously 
stable.  VA outpatient records in February 1999 and April 
1999 show no joint laxity.  In July 1999, the veteran was 
seen at VA after his left knee reportedly gave out on him, 
causing him to fall and injure his head.  VA outpatient 
records in December 1999 and April 2000 show the knee to be 
stable to varus/valgus testing.  

On a November 2000 VA examination, there was no laxity of the 
knee ligaments.  A February 2001 VA outpatient record 
indicates that the knee joint was stable.  In a March 2001 
addendum report, the VA examiner who had examined the veteran 
in November 2000 noted that with significant flare-up his 
knee went out on him.  

Considering this evidence in a light most favorable to the 
veteran, the Board concludes that as a whole the record 
supports a finding of slight instability, as required for a 
10 percent rating under Diagnostic Code 5257.  However, 
moderate recurrent subluxation or lateral instability of the 
left knee, as required for the next higher rating of 20 
percent under Diagnostic Code 5257, is not shown in this 
case.  

The medical records also show that the veteran's left knee 
disability is manifested by X-ray evidence of arthritis with 
some limitation of motion.  The range of motion of the left 
knee has been recorded numerous times in the record.  In 
measuring the range of extension of the knee, the clinical 
evidence shows that extension was to 0 degrees or to 10 
degrees, but not limited any further.  

In measuring the range of flexion of the knee, the clinical 
evidence shows that flexion was limited to as much as 90 
degrees, but not limited any further.  If strictly rated 
under range-of-motion Codes 5260 and 5261, the reported 
ranges of motion would be rated no percent.  However, the 
presence of arthritis with at least some limitation of motion 
supports the assignment of a 10 percent rating under 
Diagnostic Codes 5003 and 5010.  

While the veteran reported knee pain that increased with 
activity, there is no credible evidence to show that pain on 
use or during flare-ups results in additional functional 
limitation due to pain to the extent that the left knee 
disability would be more than 10 percent disabling under the 
limitation-of-motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The June 1998 VA 
examiner and November 2000 VA examiner both had findings in 
that regard.  

The Board therefore finds that separate ratings of 10 percent 
for left knee instability (Diagnostic Code 5257) and 10 
percent for left knee arthritis with limitation of motion 
(Diagnostic Codes 5003 and 5010) are warranted in this case.  

The Board has considered rating the left knee disability 
under other Diagnostic Codes, but such would not result in a 
higher rating.  The medical evidence does not show that the 
veteran's knee is ankylosed (Code 5256); that he has 
semilunar, dislocated cartilage with frequent episodes of 
"locking," pain, and effusion into the joint (Code 5258), 
or that there is malunion of the tibia and fibula (Code 
5262).  

In sum, the Board assigns a higher rating for the left knee 
disability, consisting of a separate 10 percent rating for 
instability and a separate 10 percent rating for arthritis 
with limitation of motion.  38 U.S.C.A. § 5107(a).  




ORDER

Service connection for a back disorder is denied.  

An increased rating higher than 10 percent for the service-
connected left knee disability rated on the basis of 
recurrent subluxation or lateral instability is denied.  

A separate rating of 10 percent for the service-connected 
left knee disability rated on the basis of X-ray evidence of 
arthritis with limitation of motion is granted, subject to 
the regulations controlling the payment of VA monetary 
benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

